Case 2:12-cv-01282-JLR Document 566-2 Filed 07/10/19 Page 1of3

 

 

—

THE HONORABLE JAMES. L. ROBART _|__

 

10

1i

12

13

14

15

16

17

18

19

20)

21

22

23

-UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, }
) Case No. 2:12-cv-01282-JLR
Plaintiff, )
) PROPOSE? ORDER GRANTING CITY \
v. ) OF SEATTLE’S STIPULATED MOTION
) FOR ONE-MONTH EXTENSION TO
CITY OF SEATTLE, ) FILE METHODOLOGY
)
Defendant. }
)

 

 

 

This matter came before the Court on the City of Seattle’s Stipulated Motion for a One-
Month Extension to File Methodology.

The Court GRANTS the motion and orders as follows:

The parties shall jointly file the methodology required by the Court’s May 21, 2019 order
by no later than August 15, 2019.

Va
DATED this _\ day of July 2019,

 

LQUX

HonsTames[L.. Robart ~~
United States District Court Judge

Peter 8. Holmes

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Sealtle City Attomey
STIPULATED MOTION FOR ONE-MONTH EXTENSION TO 701 Fifth Avenue, Suite 2050
FILE METHODOLOGY - 1 (206) 684-8200

(12-CV-61282-JLR)

 

 
Case 2:12-cv-01282-JLR Document 566-2 Filed 07/10/19 Page 2 of 3

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

 

_Presented by:—

 

PETER 8. HOLMES
Seattle City Attorney

s/ Kerala T. Cowart

Kerala T. Cowart, WSBA #53649
Assistant City Attorney

Seattle City Attorney’s Office
701 Fifth Avenue, Suite 2050
Phone: (206) 733-9001

Fax: (206) 684-8284

Email: kerala.cowart@seattle.gov

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S
STIPULATED MOTION FOR ONE-MONTH EXTENSION TO
FILE METHODOLOGY - 2

(12-CV-01282-JLR)

 

Peter S. Holmes

Seattle City Attorney

701 Fifth Avenue, Suite 2050
Seattle, WA 98 104

(206) 684-8200

 

 
Case 2:12-cv-01282-JLR Document 566-2 Filed 07/10/19 Page 3 of 3

 

 

ee"

CERTIFICATE OF SERVICE

 

 

10

1]

12

13

15

16

17

18

19

20

21

22

23

 

I hereby certify that on July 10,2019, I filed the foregoing with the Clerk of the Court using

the CM/ECF system, which will send notification to the following:

14

Annette L. Hayes
Brian T. Moran
Christina Fogg
Gregory Colin Narver
Kerry Jane Keefe
Peter Samuel Holmes
Jeff Murray
Rebecca Boatright
Ronald R. Ward
Timothy D. Mygatt
Gary T. Smith
Hillary H. McClure
David A. Perez
Anna Thompson
Kristina M. Detwiler
Merrick Bobb
Bruce E.H. Johnson

. Eric M. Stahl
Annette L. Hayes
Brian T. Moran.
Christina Fogg
Gregory Colin Narver

Annette Hayes@usdo].gov
bmoran@usdoj.gov

Christina Foge@usdoj.gov
gregory narver@seattle.gov
kerry. keefe@usdoj.gov
rebecca. boatright@seattle. gov
Ron@wardsmithlaw.com
timothy.mygatt@usdoj].gov
gary. smith@seattle.gov
hillaryn@yvjmlaw.com

dperez(@perkinscoie.com

annathompson(@perkinscoie.com

kdetwiler@unionattorneysnw.com
mbobb@pacbell net
brucejohnson@dwt.com
ericstahl@dwt.com
Annette. Hayes@usdoj.gov
bmoran< a usdoj.g0v

Christina. Foge@usdoj.gov

gregory .narver(@seattle. cov

DATED this 10th day of July, 2019, at Seattle, King County, Washington.

Kerala T, Cowart, WSBA #53649
Assistant City Attorney
E-mail: kerala.cowart@seattle.gov

Peter S. Holmes

 

 

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S
STIPULATED MOTION FOR ONE-MONTH EXTENSION TO
FILE METHODOLOGY - 3

(12-CV-01282-JLR}

Seattle City Attorney

701 Fifth Avenue, Suite-2050
Seattle, WA 98104

(206) 684-8200

 

 
